COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and Fulton
UNPUBLISHED


              Argued by videoconference


              ANAYAH DAILY, S/K/A
               ANAYAH NAREE DAILY
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0490-21-2                                    JUDGE JUNIUS P. FULTON, III
                                                                                   APRIL 26, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                              David E. Johnson, Judge

                               Todd M. Ritter (Daniels, Tuck & Ritter, on brief), for appellant.

                               Leah A. Darron, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Appellant and two codefendants, Darrell Wilson and Antwoine Durham, were indicted for

              the willful, deliberate, and premeditated murder of Breland Poole on April 29, 2018, at the Ivy Walk

              apartment complex.1 Following a three-day trial, a jury convicted appellant of first-degree murder,

              in violation of Code § 18.2-32. On appeal, appellant argues that the evidence failed to prove that

              she acted as an accomplice to first-degree murder, either as an accessory before the fact or principal

              in the second degree. Appellant further contends that the trial court erred by admitting certain

              out-of-court statements at trial because they were irrelevant and unfairly prejudicial. For the reasons

              that follow, we affirm the trial court’s judgment.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       The circuit court convicted Antwoine Durham of Breland Poole’s first-degree murder in
              a separate trial. At appellant’s trial, the circuit court ruled that evidence inadmissible. Wilson’s
              case was pending trial at the time of appellant’s prosecution.
                                            I. BACKGROUND

           In accordance with familiar principles of appellate review, we state the facts “in the light

most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth, 295

Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). In doing so, we

discard any of appellant’s conflicting evidence, and regard as true all credible evidence favorable to

the Commonwealth and all inferences that may reasonably be drawn from that evidence. Id. at 473.

           Wilson testified at appellant’s murder trial under a cooperation agreement with the

Commonwealth.2 Wilson described how two months before Poole’s murder, on February 27,

2018, he and Durham drove to a sporting goods store to purchase two Glock pistols. Because

Wilson was ineligible to buy a firearm, he had his girlfriend, Ashley Tucker, and her friend,

Imari Carter, illegally purchase the guns and relinquish them to Durham afterward. Store records

confirmed the purchase of a “9mm [Luger] Glock G26 pistol” and “.357 [magnum] Glock G32

pistol.”

           Two days before Poole’s murder, Wilson was at his residence with Durham when

Durham received a phone call from appellant that made him visibly “frantic” with anger. In

response, the two men immediately drove “ten minutes up [Chippenham Parkway]” to

appellant’s apartment, where Durham spoke to appellant privately in her bedroom. “[M]ad to the

point that he was crying,” Durham exited the bedroom a few minutes later, exclaiming, “I’m

going to kill that nigger.” At the time, Wilson did not interpret the exclamation as a serious

threat because Durham is “the type of person” that he will “just say anything” when mad. The

men returned to Wilson’s home and spent the following day together.



        The Commonwealth introduced a copy of Wilson’s signed “Memorandum of
           2

Understanding” as an exhibit at trial. Wilson admitted that he hoped the Commonwealth would
not compel his girlfriend’s testimony and would offer some measure of consideration in
exchange for his testimony at appellant’s trial, although the Commonwealth had made no
promises.
                                                 -2-
       Myasia Goodnight, Poole’s girlfriend, testified that she was with him the weekend of his

murder. Beginning on Friday, April 27, Poole became “standoffish” and Goodnight “could tell

that something was up.” The day of his murder on April 29, Poole remained at her home until

approximately 9:00 p.m., when he departed after receiving “a message or something [on] his

phone.” Goodnight saw that he “kept flipping his phone over” for approximately “10 to 20

minutes” before leaving in his gold Taurus.

       That same day, Wilson and Durham smoked marijuana at Wilson’s apartment until “it got

dark outside,” when they drove to appellant’s apartment. As he waited in the car in the parking

lot, Wilson saw Durham stand outside of appellant’s open bedroom window and converse with

someone inside for “[no] more than five minutes.” Wilson could not discern whether Durham

was speaking to appellant. The two men then drove “out of the complex” to park on the shoulder

of Chippenham Parkway. Durham exited the car, and Wilson watched him walk “through the

woods” along a commonly trafficked path toward the Ivy Walk apartments. “Less than 30

minutes” later, Durham came “running [back] out of the woods,” and Wilson drove them to his

residence. A few days later, Durham “[left] his [Glock Model 32 pistol] somewhere out of state”

and sold the Glock Model 26 in New York at Wilson’s request, sharing the sale proceeds with

him.

       At 10:24 p.m. on the night of Poole’s murder, Chesterfield County Police Officers Bowen

and Painter arrived at the parking lot of the Ivy Walk apartment complex in response to two 911

calls. On the first call, dispatchers heard Poole’s muffled moans. On the second call, a resident of

the complex reported hearing “four to five” gunshots “outside of her [apartment] window” and

seeing a “heavy-set male” in black clothing “running past her building toward the woods.”

       Upon arriving at the apartment complex, Bowen discovered a gold Ford Taurus parked

directly in front of the second caller’s apartment, near a wooded area. A “10- to 12-inch hole”

                                                -3-
punctured the driver’s side window, and an unconscious Poole sat “slumped over” in the driver’s

seat, holding a cell phone and bleeding from multiple gunshot wounds to his chest and arms.

Poole ultimately died of his injuries.

       “Within 10 minutes of . . . finding the victim,” Painter “deployed” a trained police dog to

pursue any potential fleeing suspects. Following signs of recent “ground disturbance combined

with human odor,” the dog tracked from Poole’s car up a hill and through the woods before

losing scent at Chippenham Parkway. Painter noticed “leaves that [had] been rustled and lifted

up,” indicating that “somebody had just r[u]n up [the] hill.” Officer Rhodenizer followed the

same track using another trained police dog and concluded from evidence of fresh “ground

disturbance” that the suspect fled within the past “hour to [an] hour and a half.” Police

subsequently discovered that Poole may have been at the Ivy Walk apartments to visit appellant,

a sixteen-year-old high school student.

       The day after the shooting, on April 30, 2018, Detectives Waggoner and Lewis

interviewed appellant at her school. Before speaking to them, appellant asked “to leave the room

[to] see the [school] nurse.” She returned “several minutes” later and began answering questions

with her mother on the phone to hear the conversation. Appellant said that she lived at the Ivy

Walk apartments with her mother and claimed that she “only knew [Poole] through Instagram,” a

social media platform where he used the alias, “B dot LO.” She gave Poole her cell phone

number at his request, and the two began “texting and calling back and forth” during the “past

couple days.”

       Appellant told police that two days before Poole’s murder, on April 27, she and Poole

met at appellant’s apartment complex to smoke marijuana in his car, but she returned home after

he tried to initiate sexual intercourse. On April 29, appellant conspired with Poole to “sneak” out

of her bedroom window “to hang out” with him while “her mother was out of the house,” but her

                                               -4-
mother returned home before she could do so. Appellant described that shortly afterward, she

“heard gunshots . . . outside her window” and “hoped it wasn’t [Poole]” because she “knew he

was in the complex” waiting for her. Appellant admitted that she did not contact Poole to check

on his welfare after hearing the gunshots, claiming that she feared doing so “would backfire”

because “it might look like she had something to do with [the shooting].”

       Pressed for additional information, appellant maintained, “I don’t know [Poole]. What

[sic] would I have a reason to either do it myself or to get someone to do it to him?” She

admitted, however, that she had deleted her cell phone texts and Instagram messages with the

victim “as soon as she . . . saw” the detectives waiting for her because “she was scared.”3

Waggoner searched appellant’s phone to review its contents, but a white “start-up screen”

appeared when he “pressed the power button.” He recognized the display as consistent with “an

iPhone that has no data on it . . . [as though it were] completely new out of the box.” When

confronted, appellant admitted that she performed a “factory reset” of her iPhone to remove its

data when she had excused herself to visit the school nurse, explaining that “she was scared.”

       A month-and-a-half later, on June 14, 2018, appellant testified before a

multi-jurisdictional grand jury regarding the shooting. 4 Appellant testified that she did not

consider Poole a friend because she had only “met him a few times” before his death, but she

regarded the two men who were later indicted as her codefendants, “Antoine Durham and Darrell

Wilson,” to be “like brothers.” She sometimes “sneaked” Durham and Wilson into her

apartment, and Wilson “occasionally” lived there. Appellant testified that Poole had raped her in




       3
         Business records from appellant’s Instagram account introduced at trial established that
several messages dated April 27, 28, 29, and 30, 2018, had been deleted.
       4
         At the time of her grand jury testimony, police had not yet arrested any suspects in
Poole’s murder.
                                              -5-
his car “the Friday before he was shot.” She denied ever telling anyone about the alleged rape

until after Poole’s death, maintaining that she “was [too] scared to tell anyone” until “later.” 5

       Forensic Scientist Stephanie Walcott, an expert in firearm and toolmark examination,

inspected the cartridge casings and bullets recovered from the shooting. Walcott determined that

all four cartridge cases were marked as “Winchester 9mm Luger” caliber and each of the bullets

had been fired from the same, “Glock type” firearm. “[W]ithout the actual firearm to compare

them to,” however, Walcott could not “definitively say” that both the cartridge casings and the

bullets were fired from the same gun. Moreover, she testified that a bullet recovered from

Poole’s lung bore characteristics consistent with “hollow point” ammunition, although it was

“indeterminate” whether the other bullets were also hollow points.

       Detective Wagonner obtained search warrants for the cell phones and social media

accounts of appellant, Durham, Wilson, and Poole.6 Based on his review of Poole’s cell phone

records spanning a six-month period, Wagonner testified that Poole first called appellant on

April 25, 2018. At 5:53 p.m. on April 27, 2018, Poole answered a call from appellant, and

Durham later called Poole at 7:26 p.m. the same day, but the call went unanswered. The only

time Durham ever called Poole during that six-month period was on April 27, 2018, two days

before Poole’s murder, the same day that appellant alleged that she had been raped.

       Testifying as an expert in “cell site analysis[,] cellular technology[,] and location data

analysis,” Federal Bureau of Investigation Special Agent Jeremy D’Errico used historical

location data associated with Wilson’s cell phone to determine his location on the day of Poole’s


       5
          Investigator Jordan subsequently searched Poole’s vehicle for the presence of biological
fluids associated with sexual intercourse that might corroborate appellant’s rape allegation and
found none.
       6
         The Commonwealth introduced business records pertaining to phone calls, location
data, and social media accounts establishing each of the specific Instagram accounts and cell
phone numbers belonging to appellant, Wilson, Durham, and Poole.
                                               -6-
murder. Generating a map depicting the position of Wilson’s phone relative to his residence and

appellant’s apartment, D’Errico testified that on April 29, 2018, from 8:45 p.m. until 10:00 p.m.,

Wilson’s phone was located near Wilson’s residence, and between 10:00 p.m. and 10:09 p.m., it

traveled along Chippenham Parkway toward appellant’s apartment. D’Errico concluded that it

was possible Wilson’s phone was near the shoulder of Chippenham Parkway from 10:08 p.m.

until 10:24 p.m., and, from 10:24 p.m. until 10:45 p.m., Wilson’s phone moved from the vicinity

of Ivy Walk apartments toward Wilson’s apartment. D’Errico determined that Wilson’s cell

phone was either sending or receiving texts or calls at his residence at 10:33, 10:34, and

10:37 p.m.

       During the trial, the Commonwealth introduced business records pertaining to Instagram

messages that were sent to or exchanged with appellant’s cell phone. Appellant initially objected

to all of the records based on “foundation,” “hearsay,” “relevance,” and confrontation grounds.

Later, defense counsel specifically objected to Instagram messages that would become

Commonwealth’s Exhibit 56, consisting of a March 23, 2018 exchange wherein Durham

expressed his desire and intent to kill someone that appellant claimed to have raped her.

Referencing someone other than Poole, appellant told Durham in that exchange, “This niggas

whack . . . I should say he raped me[.]” Durham responded, “Please lemme kill him, lol let me

shoot him . . . Let’s shoot him,” “Imma kill him.”

       Appellant argued that the message exchange was “irrelevant” because it “happened over

30 days before [she] even met [the victim]” and was “posted on someone else’s Instagram page”

over which she had no control. Additionally, appellant contended that it was “highly prejudicial”

because it contained “lots of text messages” from unknown sources that “[Durham] is not here to

testify” about. The trial court overruled the objections, finding “there are actions . . . prior to the




                                                 -7-
crime that are relevant.” Subsequently, the Commonwealth voluntarily redacted the exhibit to

limit its scope strictly to exchanges between appellant and Durham.

       The Commonwealth introduced additional content at trial from appellant’s Instagram

account. In mid-March before the shooting, appellant provided Wilson’s cell phone number in

response to a message inquiring, “What’s glocko #?” Approximately one month before Poole’s

murder, appellant shared a photograph captioned “[s]moke for sale,” which depicted her aiming

a pistol at the camera with her tongue extended. Four days before the shooting, appellant

provided her cell phone number to Poole at his request. Later, in an exchange with a third party

on the morning of Poole’s murder, appellant responded, “Me getting raped,” when asked, “What

is the one thing you wish never happened?”7 The day after the murder, appellant wrote, “WHY

in all of tf would you let them dumbass burnt oak ass bitches hold yo gun . . . with the clip in that

bitch.” About two weeks later, appellant wrote to Durham, “I’m in some shit to sum it up

everybody try saying I set somebody up. . . . To be killed.” Finally, in late May following the

incident, appellant wrote that “[her mother] swear[s] [t]he police is [after us],” in response to

Durham’s message, “Nobody is after us” because otherwise “[police] woulda been kalled [her

mother] & told her bring you in and they woulda been went to my mom house.”

       At the conclusion of the Commonwealth’s evidence, appellant moved to strike, arguing

that the Commonwealth failed to prove that she had the specific intent to kill Poole and that there

“has been no evidence . . . that [she] planned, plotted, participated, or encouraged” Poole’s

murder. The trial court denied the motion, and the jury subsequently found appellant guilty of

first-degree murder. This appeal follows.



       7
         Instagram records reflected that this exchange was posted to appellant’s account at
“13:39:13 UTC” on April 29, 2018, just hours before Poole was murdered the same day. During
the grand jury hearing in June, appellant testified that she never told anyone about the rape until
after Poole was dead.
                                                 -8-
                                           II. ANALYSIS

       Appellant argues that the evidence was insufficient to prove that she “acted, with the

requisite mental state, as a principal in the second degree or accessory before the fact” to Poole’s

first-degree murder. Appellant further contends that the trial court erred in admitting

Commonwealth’s Exhibit 56 at trial because the statements it contained were irrelevant and

unfairly prejudicial. We consider each argument in turn.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

       A. The evidence was sufficient to prove that appellant was an accessory before
          the fact to Poole’s first-degree murder.

       Appellant argues that the evidence was insufficient to prove that she acted either as a

principal in the second degree or accessory before the fact to Poole’s first-degree murder. Relying

on our Supreme Court’s decision in Jones v. Commonwealth, 208 Va. 370 (1967), appellant

contends that the evidence failed to prove that Durham murdered Poole or that appellant



                                                 -9-
“committed any overt act knowingly in furtherance of the crime, shared Durham’s criminal intent,

or . . . acted in concert with [him].” We disagree.

        “In the case of every felony, every principal in the second degree and every accessory

before the fact may be indicted, tried, convicted and punished in all respects as if a principal in

the first degree.” Code § 18.2-18. “A principal in the first degree is the actual perpetrator of the

crime.” Thomas v. Commonwealth, 279 Va. 131, 156 (2010) (quoting Muhammad v.

Commonwealth, 269 Va. 451, 482 (2005)). A “principal in the second degree, . . . is one who is

present, actually or constructively, assisting the perpetrator in the commission of the crime.” Id.

An accessory before the fact is “one not present at the commission of the offense, but who is

[before] in some way concerned therein, . . . as (a) contriver, instigator or advisor, . . . of the

perpetrator.” Tolley v. Commonwealth, 216 Va. 341, 348 (1975) (quoting Foster v.

Commonwealth, 179 Va. 96, 99 (1942); Hitt v. Commonwealth, 131 Va. 752, 759 (1921)).

        In the trial of an accessory before the fact, the Commonwealth must prove the following

elements beyond a reasonable doubt: “the commission of the crime by the principal, the

accessory’s absence at the commission of the offense, and that before the commission of the

crime, the accessory was ‘in some way concerned therein . . . as (a) contriver, instigator or

advisor.” McGhee v. Commonwealth, 221 Va. 422, 425-26 (1980) (quoting Tolley, 216 Va. at

348). Moreover, the evidence must “establish that the accessory before the fact shared the

criminal intent of the principal.” Id. at 427 (citing Rasnake v. Commonwealth, 135 Va. 677, 707

(1923). Specifically, “the accused must either know or have reason to know of the principal’s

criminal intention” and “must intend to encourage, incite, or aid the principal’s commission of

the crime.” Id. (citing Rollin M. Perkins, Parties to Crime, 89 U. PA. L. REV. 581, 600 (1941)).

“The amount of incitement or encouragement to commit the crime is irrelevant if the

encouragement in fact induces the principal to commit the offense.” Id. (citing Perkins, supra, at

                                                 - 10 -
598). Each of the foregoing elements present “questions of fact to be resolved by the fact

finder.” Id. (citing Heller v. Commonwealth, 137 Va. 782, 787 (1923); Brown v.

Commonwealth, 130 Va. 733, 737 (1921)).

       1. The evidence proved that Durham perpetrated Poole’s first-degree murder.

       Appellant first contends that the Commonwealth failed to prove the threshold element of

“the commission of the crime by the principal” necessary to establish appellant’s guilt as an

accomplice. Id. at 425-26. She argues that because “Durham could not be conclusively linked to

the shooting through physical evidence,” his identity as the perpetrator of Poole’s first-degree

murder remained “speculative.” We disagree.

       “At trial, the Commonwealth bears the burden of proving the identity of the accused as

the perpetrator beyond a reasonable doubt.” Cuffee v. Commonwealth, 61 Va. App. 353, 364

(2013) (quoting Blevins v. Commonwealth, 40 Va. App. 412, 423 (2003)). As with any element

of an offense, identity may be proved by direct or circumstantial evidence. Crawley v.

Commonwealth, 29 Va. App. 372, 375 (1999). “Circumstantial evidence is as competent and is

entitled to as much weight as direct evidence, provided it is sufficiently convincing to exclude

every reasonable hypothesis except that of guilt.” Holloway v. Commonwealth, 57 Va. App. 658,

665 (2011) (quoting Coleman v. Commonwealth, 226 Va. 31, 53 (1983)). “Circumstantial

evidence is not viewed in isolation.” Id. (quoting Commonwealth v. Hudson, 265 Va. 505, 514

(2003)). “While no single piece of evidence may be sufficient, the combined force of many

concurrent and related circumstances . . . may lead a reasonable mind irresistibly to a

conclusion.” Pijor v. Commonwealth, 294 Va. 502, 512-13 (2017) (quoting Muhammad, 269

Va. at 479). Moreover, “[b]y finding the defendant guilty, . . . the factfinder ‘has found by a

process of elimination that the evidence does not contain a reasonable theory of innocence.’”

James v. Commonwealth, 53 Va. App. 671, 681 (2009) (quoting Haskins v. Commonwealth, 44


                                               - 11 -
Va. App. 1, 9 (2004)). That conclusion “is itself a ‘question of fact,’ subject to deferential

appellate review.” Id.

       Here, the record amply supports the trial court’s finding that Durham was the perpetrator.

First, Wilson’s testimony established that Durham possessed a firearm and ammunition

consistent with those used in the murder. Specifically, two months before the shooting, Wilson

and Durham illegally purchased two Glock pistols from a sporting goods store. Moreover,

photographs from Durham’s cell phone and Instagram account depicted hands holding Glock

pistols containing 9 mm, hollow point ammunition. Forensic analysis of the bullets and cartridge

casings collected from the shooting established that they originated from a “Glock-type,

firearm,” and at least one bullet appeared consistent with “hollow point” ammunition.

       Second, Wilson’s testimony established that Durham had the opportunity to murder Poole

on April 29 and attempted to conceal his criminal involvement. Shortly before the shooting,

Wilson drove Durham to appellant’s apartment, where he watched Durham speak to someone

through appellant’s bedroom window. After Durham returned to Wilson’s car, they parked on

the shoulder of Chippenham Parkway. Durham then exited the car and disappeared through the

woods, traveling toward appellant’s apartment before “running” back “less than thirty minutes”

later to escape in Wilson’s car. See Jones v. Commonwealth, 279 Va. 52, 57 (2010) (holding that

“affirmative acts of falsehood or flight immediately following the commission of a crime” are

probative of “a person’s guilty knowledge of, and participation in, a criminal act” (citing Turman

v. Commonwealth, 276 Va. 558, 565 (2008))). A few days later, Durham traveled to New York

and disposed of the two Glock pistols that he and Wilson had illegally obtained two months

prior, exhibiting Durham’s efforts to avoid detection from which a jury could rationally infer his

“consciousness of guilt.” See Palmer v. Commonwealth, 14 Va. App. 346, 348‑49 (1992) (“[I]t

is today universally conceded that the fact of an accused’s flight, escape from custody, resistance

                                               - 12 -
to arrest, concealment, assumption of a false name, and related conduct are admissible as

evidence of consciousness of guilt, and thus of guilt itself.” (emphasis added)).

       Finally, evidence from the 911 calls, canine tracking, and cell phone historical location

data analysis corroborated Wilson’s testimony and established Durham’s opportunity to murder

Poole. On the second 911 call, a resident described seeing a “heavy-set man” running past her

window toward the woods behind appellant’s apartment complex following a series of gunshots.

Officers Painter and Rhodenizer’s trained police dogs tracked human scent to signs of fresh

“ground disturbance,” leading the officers to conclude that the perpetrator had recently fled the

scene through woods, up a hill, and onto the shoulder of Chippenham Parkway. Moreover,

D’Errico’s cellular location analysis corroborated those conclusions by establishing that

Wilson’s phone was in the vicinity of Ivy Walk apartments at the time of Poole’s murder and

traveled back and forth via Chippenham Parkway between Wilson’s and appellant’s apartments

shortly thereafter. From the above evidence, a factfinder could rationally conclude that Durham

“had the opportunity to murder” Poole and did so. Edwards v. Commonwealth, 68 Va. App. 284,

299 (2017) (affirming first-degree murder conviction where defendant’s cell tower location

records established his presence at crime scene at the time of victim’s murder); cf. Epperly v.

Commonwealth, 224 Va. 214, 233 (1982) (affirming first-degree murder conviction based on

“dog tracking” evidence proving defendant’s criminal agency).

       Furthermore, the evidence proved that Poole’s murder was “willful, deliberate, and

premeditated.” Code § 18.2-32. “Murder at common law is a homicide committed with malice,

either express or implied.” Tizon v. Commonwealth, 60 Va. App. 1, 11 (2012) (quoting Pugh v.

Commonwealth, 223 Va. 663, 667 (1982)). “To premeditate means to adopt a specific intent to

kill, and that is what distinguishes first and second degree murder.” Kirby v. Commonwealth, 50

Va. App. 691, 700 (2007) (quoting Remington v. Commonwealth, 262 Va. 333, 352 (2001)).

                                               - 13 -
“[E]vidence of a mortal wound inflicted by a deadly weapon with little or no provocation creates

an inference from which the trier of fact may conclude that the killer acted with premeditation.”

Morris v. Commonwealth, 17 Va. App. 575, 578 (1994).

       At trial, undisputed facts established that the perpetrator repeatedly shot Poole with a

firearm as Poole sat unarmed in a parked vehicle, inflicting a “mortal wound” with “a deadly

weapon with little or no provocation.” Id. That evidence proved that Poole’s killing was

malicious and premeditated. Cf. Goins v. Commonwealth, 251 Va. 442, 467 (1996) (affirming

first-degree murder convictions where the defendant killed defenseless family members with

repeated gunshots). Accordingly, the Commonwealth’s evidence established that Durham

perpetrated Poole’s first-degree murder, thus satisfying the first element of appellant’s liability as

an accessory before the fact.

       2. The evidence sufficed to prove that appellant contrived with, instigated, and
          incited Durham to perpetrate Poole’s first-degree murder and shared Durham’s
          criminal intent.

       Next, appellant argues that, “[e]ven assuming Durham was the shooter,” appellant’s

criminal participation “remained speculative.” She contends that the evidence failed to prove

that she shared or even knew of Durham’s criminal intent. Additionally, appellant asserts that

because the Commonwealth presented “no direct evidence prov[ing] that [appellant] ever

encouraged, requested, or even desired” Poole’s murder, it failed to “negate the idea that Durham

acted alone[.]” We disagree.

       Here, the record established that appellant contrived with, instigated, and incited Durham

to perpetrate Poole’s first-degree murder and had reason to know of his criminal intent. Wilson

testified that appellant and Durham were “real close” and shared a decade-long,

“brother/sister-type relationship.” One month before the shooting, Durham expressed a desire

and willingness to kill at appellant’s behest when, on March 23, 2018, he wrote on Instagram,


                                                - 14 -
“Please lemme kill him, lol let me shoot him” and “Imma kill him,” in response to appellant’s

disclosure that a man had raped her. Thus, appellant “[had] reason to know” that Durham

wanted and intended to perform criminal acts of violence at her request if incited through

allegations of sexual assault. McGhee, 221 Va. at 427 (citing Perkins, supra, at 600).

       Later, appellant testified before a grand jury that two days before the shooting, on April

27, 2018, Poole had raped her inside of his car at her apartment complex. Additionally,

appellant’s Instagram records from April 29 demonstrated that mere hours before Poole’s

murder, appellant wrote, “Me getting raped,” when asked, “What is the one thing you wish never

happened?” That evidence supplied the jury with compelling evidence of appellant’s motive to

facilitate Poole’s murder. See Aldridge v. Commonwealth, 44 Va. App. 618, 656 (2004) (holding

that “although ‘motive is not an essential element of the crime, it is relevant and often most

persuasive upon the question of the actor’s intent’” (quoting Epperly v. Commonwealth, 224 Va.

214, 232 (1982)).

       Moreover, the same day Poole allegedly raped appellant, she called Durham and caused

him to become “frantic” with anger, drive to her apartment to speak privately with her, and exit

her bedroom shortly thereafter, exclaiming, “I’m gonna kill that nigger.” A jury could rationally

conclude from that evidence that appellant told Durham that Poole had raped her, thus

“inducing” Durham to predictably respond by expressing his intent to kill Poole in retribution

and, two days later, act on that intent by murdering Poole. Cf. McGhee, 221 Va. at 428

(affirming defendant’s conviction for first-degree murder of her husband where she induced a

friend to kill on her behalf through repeated encouragement).

       Furthermore, the record established that appellant not only instigated Poole’s murder by

inciting Durham to kill, but she also lured Poole to her apartment complex to create an

opportunity for Durham to do so. Appellant admitted to police that she and Poole had been

                                               - 15 -
“texting and calling back and forth” the weekend of his murder. And Poole’s girlfriend testified

that Poole seemed “standoffish” that weekend and, approximately one hour before the shooting,

Poole left her apartment in his gold Taurus after receiving “a message or something [on] his

phone[.]” Moreover, despite appellant’s claim that Poole allegedly raped her on April 27,

appellant told police that on April 29 she arranged with Poole to “sneak” out of her bedroom

window “to hang out” with him while “her mother was out of the house,” but abandoned the plan

when her mother returned unexpectedly. Shortly afterward, appellant “heard gunshots . . .

outside her window.” That evidence collectively supports the rational inference that after Poole

allegedly sexually assaulted her, appellant enticed Poole to meet her at her apartment complex so

that Durham could murder him in the parking lot. Cf. Wolfe v. Commonwealth, 265 Va. 193,

214-15 (2003) (affirming conviction for murder-for-hire plot where defendant lured the victim to

his girlfriend’s apartment so his confederate could murder him). The jury was entitled to

“discount” appellant’s alternative, “self-serving explanation” to police as an effort at “lying to

conceal [her] guilt.” Shackleford v. Commonwealth, 262 Va. 196, 209 (2001).

       Additionally, the jury could infer appellant’s “consciousness of guilt” from her admitted

destruction of evidence on her cell phone and social media accounts. Jones, 279 Va. at 57 (citing

Turman, 276 Va. at 565). Appellant admitted to police that she had deleted her cell phone texts

and Instagram messages with the victim “as soon as she . . . saw” the detectives waiting for her at

her school, as confirmed by business records introduced at trial. Appellant also confessed that

she performed a “factory reset” to remove the data from her cell phone before speaking to

detectives. From such actions, the jury properly inferred appellant’s “guilty knowledge of, and

participation in” Durham’s murder of Poole. Id.

       Finally, we conclude that appellant’s reliance on Jones, 208 Va. 370, is misplaced. In

Jones, our Supreme Court held that the evidence was insufficient to prove that the defendant

                                               - 16 -
acted as a principal in the second degree to a robbery committed by his codefendant in the course

of a burglary. Id. at 373-74. Despite Jones’ presence during the robbery and subsequent flight

from police, the Supreme Court held that the evidence failed to prove his guilt as a principal in

the second degree to robbery because Jones’ presence alone was insufficient to prove any “overt

act in furtherance” of the robbery necessary for conviction. Id. The Court did not address

whether the evidence sufficed to prove Jones’ guilt as an accessory before the fact.

Consequently, Jones is inapposite to the case at bar, as we address a wholly-distinct, alternative

theory of accomplice liability.

       In conclusion, based on the evidence submitted, a jury could reasonably determine that

the defendant “instigated the commission of” Poole’s murder, that “she had reason to know” of

Durham’s criminal intention and “intended to encourage his commission of the crime,” and that

her encouragement in fact “induced” Durham to murder Poole. McGhee, 221 Va. at 428. Jones

is inapposite because it addresses a distinct theory of accomplice liability that we need not

consider, as the evidence was sufficient to prove that appellant was an accessory before the fact

to Poole’s first-degree murder. Accordingly, the trial court’s ruling denying appellant’s motion

to strike was not plainly wrong or without evidentiary support.

       B. The trial court did not abuse its discretion in admitting Commonwealth’s
          Exhibit 56.

       Appellant contends that the messages contained in Commonwealth’s Exhibit 56 were

irrelevant because they were too “remote to the crime at hand” since they “did not occur within

the time-frame [appellant] knew [the victim].” We disagree.

       This Court reviews “a circuit court’s decision to admit or exclude evidence under an

abuse of discretion standard and, on appeal, will not disturb a circuit court’s decision to admit

evidence absent a finding of abuse of that discretion.” Herndon v. Commonwealth, 280 Va. 138,

143 (2010). “In evaluating whether a trial court abused its discretion,” we do “not substitute our
                                               - 17 -
judgment for that of the trial court. Rather, we consider only whether the record fairly supports

the trial court’s action.” Grattan v. Commonwealth, 278 Va. 602, 620 (2009) (quoting Beck v.

Commonwealth, 253 Va. 373, 385 (1997)). “Only when reasonable jurists could not differ can

we say an abuse of discretion has occurred.” Du v. Commonwealth, 292 Va. 555, 564 (2016)

(quoting Grattan, 278 Va. at 620).

       “Evidence is relevant in the trial of a case if it has any tendency to establish a fact which

is properly at issue.” Wise v. Commonwealth, 6 Va. App. 178, 187 (1988) (citing Johnson v.

Commonwealth, 2 Va. App. 598, 601 (1986)). “When the probative value of evidence sought to

be admitted outweighs any prejudicial effect, and no other objection is pertinent, the evidence is

admissible.” Id. at 187-88 (citing Coe v. Commonwealth, 231 Va. 83, 87 (1986)). “The scope of

relevant evidence in Virginia is quite broad, as ‘[e]very fact, however remote or insignificant,

that tends to establish the probability or improbability of a fact in issue is relevant.’” Jones v.

Commonwealth, 71 Va. App. 70, 88-89 (2019) (emphasis added) (quoting Commonwealth v.

Proffitt, 292 Va. 626, 634 (2016) (alteration in original)).

       Here, Commonwealth’s Exhibit 56 demonstrated that one month before Poole’s murder,

appellant sent Durham an Instagram message stating, “I should say [a man] raped me,” to which

Durham replied, “Please lemme kill him, lol let me shoot him . . . Let’s shoot him,” and “Imma

kill him.” Based on those messages, the jury could infer that appellant knew that a claim of

sexual assault could induce Durham to volunteer to perform criminal acts of violence at her

behest. Those messages were therefore relevant and admissible to demonstrate Durham’s

protective relationship with appellant and to establish that appellant “knew or had reason to

know” of Durham’s criminal intent when she later communicated a similar rape allegation to him

specifically regarding Poole. McGhee, 221 Va. at 425-26.




                                                - 18 -
       Appellant’s contention that the exchange was too temporally remote from the incident is

meritless, as “[e]very fact, however remote or insignificant, that tends to establish the probability

or improbability of a fact in issue is relevant.” Jones, 71 Va. App. at 88-89 (emphasis added)

(quoting Proffitt, 292 Va. at 634 (alteration in original)); cf. Wise, 6 Va. App. at 188 (finding

admissible at a robbery trial a strand of fake hair, aviator sunglasses, and a pistol found in the

defendant’s car five months after a robbery where the perpetrator had a similar gun and

disguise).

       Finally, we decline to consider appellant’s additional evidentiary arguments because she

failed to preserve them for appellate review. For the first time on appeal, appellant contends that

(1) the messages were also irrelevant because they “were not about Poole,” and (2) the messages

were unduly prejudicial because they portrayed appellant “as a participant in a ‘conversation’

showing Durham’s depravity or supposed criminal propensity.”

       Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except for

good cause shown or to enable this Court to attain the ends of justice.” Accordingly, “this Court

‘will not consider an argument on appeal [that] was not presented to the trial court.’” Farnsworth v.

Commonwealth, 43 Va. App. 490, 500 (2004) (quoting Ohree v. Commonwealth, 26 Va. App. 299,

308 (1998)). Moreover, appellate courts “will not consider an argument that differs from the

specific argument presented to the trial court, even if it relates to the same general issue.” Edwards

v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc) (citing Floyd v. Commonwealth, 219 Va.

575, 584 (1978)). “Specificity and timeliness undergird the contemporaneous-objection rule [and]

animate its highly practical purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019) (quoting

Dickerson v. Commonwealth, 58 Va. App. 351, 356 (2011)); Brown v. Commonwealth, 279 Va.

210, 217 (2010). “Not just any objection will do. It must be both specific and timely—so that the

                                                 - 19 -
trial judge would know the particular point being made in time to do something about it.” Bethea,

297 Va. at 743.

       At trial, appellant never argued that Exhibit 56 was inadmissible because the risk of the jury

drawing impermissible character inferences from it rendered the evidence unfairly prejudicial.

Instead, appellant asserted broad, general objections based on “relevance” and “undue prejudice”

that were insufficient to preserve her more specific evidentiary challenges for appellate review. See

Edwards, 41 Va. App. at 760 (“A general argument or an abstract reference to the law is not

sufficient to preserve an issue.” (citing Floyd, 219 Va. at 584)). Accordingly, Rule 5A:18 forecloses

our review of the arguments that appellant raises for the first time on appeal. Id. at 761. Although

there are exceptions to Rule 5A:18, appellant has not invoked them, and the Court will not do so sua

sponte. Id.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm appellant’s conviction.

                                                                                            Affirmed.




                                                - 20 -